Citation Nr: 0505739	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-21 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to September 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the claim.

The record reflects that the veteran's Notice of Disagreement 
also addressed his post-traumatic stress disorder (PTSD) 
claim, and this issue was included in the July 2003 Statement 
of the Case (SOC).  However, on his Substantive Appeal he 
indicated that he only wanted to proceed with his 
schizophrenia claim.  Accordingly, that is the only issue 
over which the Board currently has jurisdiction.  See 
38 C.F.R. §§ 20.200, 20.202.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran was diagnosed with a personality disorder in 
service.

3.  A diagnosis of schizophrenia was first shown in 1996.

4.  The preponderance of the competent medical evidence is 
against a finding that the veteran has an acquired 
psychiatric disorder that is causally related to active 
service, nor was a psychosis shown within one year following 
discharge from service.

CONCLUSION OF LAW

Service connection is not warranted for an acquired 
psychiatric disorder, to include schizophrenia.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

In this case, in a letter dated in February 2002, prior to 
the decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence that must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to submit any further evidence in his 
possession that pertains to the claim.  In addition, the 
veteran was again provided such notice in a July 2003 letter.

The veteran and his representative were provided a copy of 
the appealed rating and a statement of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.  By way of these documents, they 
also were specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on the veteran's behalf  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); and Bernard 
v. Brown, 4 Vet. App. 384 (1993).


Factual Background

The veteran's service medical records reflect that he 
received an administrative discharge due to a personality 
disorder.  As noted by records dated in August 1970, he was 
referred for a mental status evaluation by his Commanding 
Officer after repeated offenses while on shore liberty.  It 
was noted that he had no trouble until he went ashore (alone) 
where he impulsively began drinking, which inevitably lead to 
repeated and numerous offenses.  Following evaluation of the 
veteran, it was concluded that he had an uncontrolled impulse 
to drink as the result of a personality disorder.  It was 
further concluded that this had resulted in frequent 
disciplinary action and irresponsible behavior, and that 
this, combined with the inability of the veteran to reform, 
had rendered him maladapted to continue his term of 
enlistment.  However, as he was not a hazard to others or 
himself, and was not in the need of hospitalization, an 
administrative discharge was recommended.  His service 
medical records also reveal treatment for a laceration of the 
left leg.

The veteran's post-service medical records reflect that he 
was hospitalized in August 1979 for habitual excessive 
drinking; personality disorder; and drug abuse, LSD, 
marijuana, barbiturates, by history.  Further, a VA medical 
examination conducted in February 1980 diagnosed a 
personality disorder based upon both an examination of the 
veteran and review of his claims folder.  At that time, 
psychiatric examination revealed no evidence of organized 
delusions or hallucinations.  As regards his left leg scar, 
the veteran reported that he lacerated his left leg after 
falling on a broken bottle.

An October 1989 to January 1990 private hospitalization 
report diagnosed alcohol hallucinosis, and alcohol dependence 
in full remission.  Similar findings were made by a July 1990 
medical report, which also diagnosed polysubstance abuse, by 
history, and narcissistic personality disorder.  Further, an 
October 1990 medical statement shows diagnoses of alcohol 
dependence, polysubstance abuse on Axis I, and schizotypal 
disorder with paranoid features on Axis II.  The Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV) defines Axis I as clinical disorders, and Axis II as 
personality disorders.  

Thereafter, a December 1990 VA medical examination report 
diagnosed, in part, status-post alcoholic hallucinosis, 
history of excessive alcohol intake, history of polysubstance 
abuse with schizoid personality disorder with paranoid 
features.

A February to March 1995 VA hospitalization report diagnosed 
adjustment disorder with depressed mood; alcohol dependence, 
in remission; and personality disorder with narcissistic and 
antisocial features.  He presented to the hospital at that 
time claiming he was hearing voices.  However, during 
inpatient treatment with a psychiatrist, the veteran 
categorically denied that he had been hearing voices.  He 
stated that he was feeling overwhelmed with his legal 
conflicts and wanted to "get some attention" to have 
someone to talk to.  He admitted that he had lied to his 
treating psychologist, W.T.A., Ph.D. (hereinafter Dr. A) 
about hearing voices and agreed that he needed to tell Dr. A 
the truth.

A December 1996 private medical statement from Dr. A noted 
that the veteran has been a persistent behavioral problem for 
many years.  It was noted that the veteran was seen several 
times in 1994 before going to prison, and returned to the 
psychologist after his release.  The psychologist stated that 
the veteran had many diagnoses over the years, but that he 
believed "that we are seeing a case of schizophrenia, 
residual type, chronic."  He also stated that the veteran's 
alcohol abuse had been a form of self-medication for many 
years.

In 1997 the veteran submitted a statement indicating he 
served two tours in Vietnam, was a prisoner of war in 
Vietnam, and saw his men beheaded.  His 
DD Form 214, however, shows no Vietnam service.  

In September 2001 the veteran presented to the VA behavioral 
health clinic demanding to be seen to get a PTSD diagnosis so 
he could get service connected within three months "like his 
friend did."  He was offered treatment but denied, saying 
that he was only interested in establishing service 
connection, and if they would not give him the diagnosis, he 
would go to a clinic that would. 

A VA treatment record dated in October 2001 noted the veteran 
reporting that he suffered a severe injury in service and 
since that time had been experiencing symptoms of paranoid 
schizophrenia and PTSD.  It was reported that the veteran 
began to hear voices after the accident.  The physician 
reported that the veteran began to self medicate the symptoms 
of PTSD and schizophrenia.  The physician concluded that the 
veteran's symptoms of schizophrenia and PTSD began after an 
accident he was involved in while in service in which he 
nearly lost his hands and his legs.  

On a PTSD questionnaire, the veteran reported that he was 
injured in an explosion in the supply room aboard ship in 
1969.  

Subsequent VA records dated in 2002 and 2003 continue to show 
findings of schizophrenia, as well as PTSD.  However, it also 
appears that the etiology of these findings have been 
attributed to the veteran's account of an in-service accident 
that is not documented in the records.


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2003).

To establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a psychosis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

When the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render 
such an opinion.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran contends that he manifested symptoms of 
schizophrenia that were misdiagnosed in service as a 
personality disorder, and that his drinking in service was 
self medication for schizophrenia symptoms.  As noted above, 
he is not competent to render an opinion as to medical 
matters.  More importantly, however, the competent medical 
evidence of record does not support this contention.

The Board notes that an in-depth psychiatric evaluation in 
service noted no evidence of hallucinations or delusions.  
The physician concluded that the veteran suffered from a 
personality disorder causing an uncontrolled impulse to 
drink.  

Post service hospitalization records reveal diagnoses of 
habitual excessive drinking, personality disorder, and drug 
abuse in 1979.  A 1980 VA examination, which included review 
of the claims folder, diagnosed a personality disorder.  
Records from 1989 and 1990 diagnosed alcohol hallucinosis, 
and narcissistic personality disorder.  In October 1990 a 
diagnosis of alcohol dependence, poly substance abuse and 
schizotypal personality disorder with paranoid features was 
rendered.  A December 1990 VA examination diagnosed status 
post alcoholic hallucinosis and history of polysubstance 
abuse with schizoid personality disorder with paranoid 
features.  During a 1995 VA hospitalization, the veteran 
admitted to lying about experiencing auditory hallucinations 
for the purpose of gaining attention.  The diagnosis at that 
time was adjustment disorder with depressed mood and 
personality disorder with narcissistic and antisocial 
features.

The first diagnosis of schizophrenia in the record was 
provided by Dr. A, the psychologist to whom the veteran 
reportedly had lied to about his hallucinations.  There was 
no mention of the date of origin or etiology of the disorder 
at that time.

The only evidence in the record purporting to link the 
veteran's schizophrenia with service is an October 2001 
outpatient clinic report, wherein the veteran reported being 
injured in an accident where he "nearly lost his hands and 
legs."  The veteran reported to the examiner that since that 
accident, he has suffered from symptoms of schizophrenia and 
PTSD.  He also stated that he heard voices after the 
accident, and began using the alcohol to self medicate.  The 
physician diagnosed the veteran with schizophrenia and PTSD 
"which began after an accident he was involved in while in 
the service and in which he nearly lost his hands and legs."  

Clearly, this physician's opinions are based solely on a 
recitation of a history provided by the veteran, which is not 
supported by any of the other medical evidence in the record.  
Because the medical opinion was based on the veteran's 
reported history that is not supported by the contemporaneous 
records, this opinion has no probative value.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (a medical opinion that is 
based on the veteran's recitation of medical history and 
unsupported by clinical findings is not probative); see also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber is 
a medical professional).

The evidence in this case firmly establishes that the 
veteran's motivation is solely to obtain service-connected 
compensation.  In his attempts to obtain such, he has 
contended that he served two tours in Vietnam, was a prisoner 
of war, was wounded in combat, watched his men being 
beheaded, and injured his left leg in an explosion in the 
supply room.  In fact, he never served in Vietnam, and his 
injury to the left leg in service arose from falling on a 
broken bottle.  None of the evidence supports his recitation 
to the examiner of an accident where he almost lost his hands 
and legs.  Any opinion based upon this false history is 
entitled to no probative weight.  The veteran's statement to 
the physician that he had hallucinations since the accident 
is likewise contrary to the evidence in the file showing no 
hallucinations in service or until many years after service.  
 
In this case, the Board finds the contemporaneous medical 
records in service and  following service to be entitled to 
great probative weight.  There is no competent medical 
evidence of record indicating that the veteran was 
misdiagnosed in service.  In fact, the competent evidence 
shows complete support for the diagnosis of a personality 
disorder.  No physician has indicated that the veteran was, 
in fact, misdiagnosed in service.  The only evidence even 
linking his condition to service is the October 2001 VA 
outpatient clinician who based his diagnosis solely on an 
unsubstantiated history of an injury and hallucinations in 
service.  As this medical opinion is based on an inaccurate 
factual premise, it is not competent medical evidence, and is 
entitled to no weight.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (holding that "an opinion based upon an inaccurate 
factual premise has no probative value").

In summary, the competent medical evidence fails to show that 
the veteran suffered from schizophrenia in service, or within 
one year following discharge from service.  Thus, the 
preponderance of the evidence is against the claim for 
service connection, and the claim for service connection must 
be denied. 


ORDER

Service connection for an acquired psychiatric disorder, to 
include schizophrenia, is denied.



	                  
_________________________________________________
	K. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


